EXHIBIT 99.2 FOURTH QUARTER 2011 Supplemental Operating and Financial Data Camden Piney Point - Houston, TX Acquired November 2, 2011 - 318 Units Camden Property Trust Three Greenway Plaza, Suite 1300 Houston, Texas 77046 Phone: 713-354-2500 Fax: 713-354-2700 www.camdenliving.com CAMDEN TABLE OF CONTENTS Page Press Release Text 3 Financial Highlights 7 Operating Results 8 Funds from Operations 9 Balance Sheets 10 Portfolio Statistics 11 Components of Property Net Operating Income 12 "Same Property" Fourth Quarter Comparisons 13 "Same Property" Sequential Quarter Comparisons 14 "Same Property" Year to Date Comparisons 15 "Same Property" Operating Expense Detail & Comparisons 16 Joint Venture Operations 17 Current Development Communities 18 Development Pipeline & Land 19 Acquisitions and Dispositions 20 Debt Analysis 21 Debt Maturity Analysis 22 Debt Covenant Analysis 23 Unconsolidated Real Estate Investments Debt Analysis 24 Unconsolidated Real Estate Investments Debt Maturity Analysis 25 Capitalized Expenditures & Maintenance Expense 26 2012 Financial Outlook 27 Non-GAAP Financial Measures - Definitions & Reconciliations 28 Other Data 30 Community Table 31 In addition to historical information, this document contains forward-looking statements under the federal securities law.These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management.Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict.Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and in other filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in this document represent management’s opinions at the time of this publication, and the Company assumes no obligation to update or supplement these statements because of subsequent events. CAMDEN PROPERTY TRUST ANNOUNCES FOURTH QUARTER AND FULL YEAR 2 AND PROVIDES 2 Houston, TEXAS (February 2, 2012) – Camden Property Trust (NYSE: CPT) today announced operating results for the three and twelve months ended December 31, 2011. Funds from Operations (“FFO”) FFO for the fourth quarter of 2011 totaled $0.84 per diluted share or $64.3 million, as compared to $0.73 per diluted share or $53.9 million for the same period in 2010.FFO for the three months ended December 31, 2010 included a net $0.04 per diluted share impact from other income recognized as a result of the dissolution of a development joint venture, partially offset by an impairment associated with a technology investment. FFO for the twelve months ended December 31, 2011 totaled $2.73 per diluted share or $207.5 million, as compared to $2.72 per diluted share or $194.3 million for the same period in 2010.FFO for the twelve months ended December 31, 2011 included: a $0.40 per diluted share impact related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; a $4.7 million or $0.06 per diluted share gain on sale of undeveloped land; a net $3.3 million or $0.04 per diluted share impact related to the sale of an available-for-sale investment; and a $2.1 million or $0.03 per diluted share impact for General & Administrative (“G&A”) costs related to a one-time bonus awarded to all non-executive employees. FFO for the twelve months ended December 31, 2010 included a net $0.04 per diluted share impact from other income recognized as a result of the dissolution of a development joint venture, partially offset by an impairment associated with a technology investment. Net Income Attributable to Common Shareholders (“EPS”) The Company reported net income attributable to common shareholders (“EPS”) of $46.8 million or $0.62 per diluted share for the fourth quarter of 2011, as compared to $17.1 million or $0.24 per diluted share for the same period in 2010.EPS for the three months ended December 31, 2011 included a $24.6 million or $0.33 per diluted share impact related to the gain on sale of two wholly-owned apartment communities, and a $6.4 million or $0.09 per diluted share impact related to the gain on sale of four joint venture communities.EPS for the three months ended December 31, 2010 included a $0.13 per diluted share impact from the gain on sale of discontinued operations, and a net $0.04 per diluted share impact from other income recognized as a result of the dissolution of a development joint venture, partially offset by an impairment associated with a technology investment. For the twelve months ended December 31, 2011, Camden reported net income attributable to common shareholders of $49.4 million or $0.66 per diluted share, as compared to $23.2 million or $0.33 per diluted share for the same period in 2010.EPS for the twelve months ended December 31, 2011 included: a $24.6 million or $0.33 per diluted share impact related to the gain on sale of two wholly-owned apartment communities; a $6.4 million or $0.09 per diluted share impact related to the gain on sale of four joint venture communities; a $0.41 per diluted share impact related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; a $4.7 million or $0.06 per diluted share gain on sale of undeveloped land; a net $3.3 million or $0.05 per diluted share impact related to gain on sale of an available-for-sale investment; a $2.1 million or $0.03 per diluted share impact for G&A costs related to a one-time bonus awarded to all non-executive employees; and a $1.1 million or $0.02 per diluted share impact from gain on sale of three joint venture interests.EPS for the twelve months ended December 31, 2010 included a $0.14 per diluted share impact from the gain on sale of discontinued operations, and a net $0.05 per diluted share impact from other income recognized as a result of the dissolution of a development joint venture, partially offset by an impairment associated with a technology investment. 3 A reconciliation of net income attributable to common shareholders to FFO is included in the financial tables accompanying this press release. Same-Property Results For the 46,164 apartment homes included in consolidated same-property results, fourth quarter 2011 same-property net operating income (“NOI”) increased 8.0% compared to the fourth quarter of 2010, with revenues increasing 6.7% and expenses increasing 4.6%.On a sequential basis, fourth quarter 2011 same-property NOI increased 4.2% compared to the third quarter of 2011, with revenues increasing 0.1% and expenses declining 6.1% compared to the prior quarter.On a full-year basis, 2011 same-property NOI increased 7.1%, with revenues increasing 5.5% and expenses increasing 3.0% compared to the same period in 2010.Same-property physical occupancy levels for the combined portfolio averaged 94.5% during the fourth quarter of 2011, compared to 93.8% in the fourth quarter of 2010 and 95.0% in the third quarter of 2011. The Company defines same-property communities as communities owned and stabilized as of January 1, 2010, excluding properties held for sale and communities under major redevelopment.A reconciliation of net income to net operating income and same-property net operating income is included in the financial tables accompanying this press release. Acquisition Activity During the fourth quarter, Camden acquired five communities with 1,488 apartment homes located in Houston, TX for approximately $135.5 million through its Funds.The Company also acquired 2.2 acres of land in Glendale, CA for approximately $21.4 million during the quarter, and plans to begin construction on 242 apartment homes during 2012. On January 25, 2012, Camden purchased the remaining 80% ownership interest in twelve unconsolidated joint ventures for approximately $99.5 million and assumed approximately $272.6 million in mortgage debt, which was retired on January 31, 2012.The Company now owns 100% of the interests in 4,034 apartment homes located in Dallas, Houston, Las Vegas, Phoenix, and Southern California, and will consolidate those entities for financial reporting purposes going forward.The Company also acquired one multifamily community with 350 apartment homes located in Raleigh, NC for approximately $44.2 million through one of its Funds on January 27, 2012. Disposition Activity The Company disposed of two properties during the fourth quarter for a total of $39.7 million and a gain of $24.6 million:Camden Valley Creek, a 380-home community, and Camden Valley Ridge, a 408-home apartment community, both located in Irving, TX.The Company also disposed of four joint venture communities with 1,194 apartment homes located in Louisville, KY during the quarter for approximately $97.1 million.Camden’s proportionate share of the gain on sale was approximately $6.4 million. On January 12, 2012, Camden sold an additional community with 357 apartment homes located in Mesa, AZ for approximately $24.5 million. Development Activity Construction and lease-up activity was underway during the quarter at three wholly-owned communities:Camden LaVina, a $60 million project with 420 apartment homes in Orlando, FL, which is currently 53% leased; Camden Summerfield II, a $30 million project with 187 apartment homes in Landover, MD, which is currently 42% leased; and Camden Royal Oaks II, a $14 million project with 104 apartment homes in Houston, TX, which is currently 11% leased. 4 Construction continued during the quarter on five wholly-owned development communities:Camden Montague in Tampa, FL, a $23 million project with 192 apartment homes; Camden Westchase Park in Tampa, FL, a $52 million project with 348 apartment homes; Camden Town Square in Orlando, FL, a $66 million project with 438 apartment homes; Camden City Centre II in Houston, TX, a $36 million project with 268 apartment homes, and Camden NOMA in Washington DC, a $110 million project with 320 apartment homes.Construction also continued during the quarter on two joint venture communities: Camden South Capitol in Washington, DC, an $88 million project with 276 apartment homes, and Camden Amber Oaks II in Austin, TX, a $25 million project with 244 apartment homes. Equity Issuances/Redemption During the fourth quarter, Camden issued 623,122 common shares through its at-the-market (“ATM”) share offering program at an average price of $59.82 per share, for total net consideration of approximately $36.7 million.During full-year 2011, Camden issued a total of 1,751,020 common shares through its ATM program at an average price of $61.95 per share, for total net consideration of approximately $106.6 million. In January 2012, Camden completed a public offering of 6,612,500 common shares for net proceeds of approximately $391.6 million.The Company also issued 51,479 common shares in January 2012 through its ATM program at an average price of $62.41 per share, for total net consideration of approximately $3.2 million. In January 2012, Camden exercised its right to redeem the 4,000,000 outstanding 7.0% Series B Cumulative Redeemable Perpetual Preferred Units from the existing holders for an aggregate of $100 million (plus an amount equal to accrued but unpaid distributions as of the redemption date).The redemption is currently expected to occur in February 2012. Earnings Guidance Camden provided initial earnings guidance for 2012 based on its current and expected views of the apartment market and general economic conditions.Full-year 2012 FFO is expected to be $3.30 to $3.55 per diluted share, and full-year 2012 EPS is expected to be $0.95 to $1.20 per diluted share.First quarter 2012 earnings guidance is $0.77 to $0.81 per diluted share for FFO and $0.18 to $0.22 per diluted share for EPS, and includes a $0.02 per diluted share charge related to the anticipated redemption of $100 million of perpetual preferred operating partnership units in February 2012.Guidance for EPS excludes potential future gains on real estate transactions.Camden intends to update its earnings guidance to the market on a quarterly basis. The Company’s initial 2012 earnings guidance is based on projections of same-property revenue growth between 4.75% and 6.25%, expense growth between 2.5% and 3.5%, and NOI growth between 6.0% and 8.0%.Additional information on the Company’s 2012 financial outlook and a reconciliation of expected net income attributable to common shareholders to expected FFO are included in the financial tables accompanying this press release. Conference Call The Company will hold a conference call on Friday, February 3, 2012 at 11:00 a.m. Central Time to review its fourth quarter and full-year 2011 results and discuss its outlook for future performance.To participate in the call, please dial (866) 843-0890 (Domestic) or (412) 317-9250 (International) by 10:50 a.m. Central Time and enter passcode: 0988815, or join the live webcast of the conference call by accessing the Investor Relations section of the Company’s website at camdenliving.com.Supplemental financial information is available in the Investor Relations section of the Company’s website under Earnings Releases or by calling Camden’s Investor Relations Department at (800) 922-6336. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and inother filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in today’s press release represent management’s current opinions, and the Company assumes no obligation to update or supplement these statements because of subsequent events. 5 About Camden Camden Property Trust, an S&P 400 Company, is a real estate company engaged in the ownership, development, acquisition, management and disposition of multifamily apartment communities.Camden owns interests in and operates 196 properties containing 66,990 apartment homes across the United States.Upon completion of ten properties under development, the Company’s portfolio will increase to 69,787 apartment homes in 206 properties. Camden was recently named by FORTUNE® Magazine for the fifth consecutive year as one of the “100 Best Companies to Work For” in America, ranking #7. For additional information, please contact Camden’s Investor Relations Department at (800) 922-6336 or (713) 354-2787 or access our website at camdenliving.com. 6 CAMDEN FINANCIAL HIGHLIGHTS (Unaudited) Three Months Ended December 31, Twelve Months Ended December 31, Total property revenues (a) EBITDA (b) Net income attributable to common shareholders Per share - basic Per share - diluted Income from continuing operations attributable to common shareholders Per share - basic Per share - diluted Funds from operations Per share - diluted Dividends per share Dividend payout ratio (b) % Interest expensed (including discontinued operations) Interest capitalized Total interest incurred Principal amortization Preferred distributions Interest expense coverage ratio x x x x Total interest coverage ratio x x x x Fixed charge expense coverage ratio x x x x Total fixed charge coverage ratio x x x x Unencumbered real estate assets (at cost) to unsecured debt ratio x x x x Same property NOI increase (decrease) (c) % % % %) (# of apartment homes included) Gross turnover of apartment homes (annualized) 60
